Avery, J.
(concurring): The Constitution (Art. 10, sec. 8) provides that nothing in that article shall “ operate to prevent the owner of a homestead from disposing of the same by deed, but no deed made by the owner of the homestead shall be valid without the voluntary signature and assent of his wife, signified on her private examination according to law.” The necessity for the joinder of the wife only arises where the homestead right attaches, or when he becomes the owner not only of land but of land devoted by law to the purposes of a homestead. Hughes v. Hodges, 102 N. C., pp. 250, 251. The first sentence in the section is inserted to exclude any possible conclusion that the homesteader could not alien his homestead, whatever that term may mean. We have numerous decisions to the effect that the homestead is not a determinable estate, but a determinable exemption. Gheen v. Summey, 80 N. C., 190; Bank v. Green, 78 N. C., 247; Markham v. Hicks, 90 N. C., 204. The legal effect of the Constitution and statutes “is simply to protect the occupant in the enjoyment of the land set apart as a homestead unmolested by his creditors.” Marcom v. Hicks, supra. Two questions are suggested by the announcement of this principle in connection with the case at bar: 1. When does this exemption terminate? 2. What occupants are freed from molestation by the creditors of the homesteader until such determination ?
In Adrian v. Shaw, 82 N. C., 474, the Court said : “ The Constitution then vests the homestead right in the resident owner of the land and authorizes him to convey if. The vendee must take it with'the same quality annexed that had attached in the possession of the vendor, that is, to be exempt from execution for the debts of the debtor at least during his life, for the homestead is a right annexed to the land and follows it, like a condition, into whosesoever hands, it goes without regard to notice.” The quality of exemption annexed to the land must continue “ at least” during the life of the homesteader, because that is the shortest time for which it is *443operative, when the right of disposition is not exercised. In the hands of the homesteader and of his family, the liability of the homestead does not accrue till his youngest child arrives at the age of twenty-one years. It is conceded that the right of disposition is guaranteed to the homesteader by the Constitution, and that the homestead is not an estate but an exemption, which lasts according to circumstances — at least for the life of the original owner, and, when he has children, after his death till the youngest of them arrives at the age of twenty-one years. The language of section 8, article 10, is that “ the homestead, after the death of the owner thereof, shall be exempt from the payment of any debt during the minority of the children or any one of them.” If the Constitution in plain language confers the jus disponen di on the husband, with the joinder of the wife, of a homestead, and the homestead has been defined to be not an estate, but a determinable quality of exemption, I confess my inability to conceive of any principle upon which the Courts can interpolate a provision into the Constitution limiting the right of alienation to only such portion of the exemption as may be covered by the life of the owner. When Justice Ashe said for the Court that in such cases the estate of the vendee must last “ at least ” for the life of the vendee, the inference is irresistible that the earliest possible determination of the exemption was to be fixed at the death of the alienor, with a possible extension of the right “ after the death of the owner ” during the minority of any surviving infant child. “ When once established and impressed upon the land (said Justice Rueein in Murchison v. Plyler, 87 N. C., 82,) the right to the homestead cannot be waived. Nor can it in any manner be divested save as provided for in the Constitution, and then, too, on the possible rights of wife and children in the right of exemption observed and guarded by law.” Here we find a clear recognition of the possible elongation for the benefit of wife and children of the exemp*444tion, and quite as distinct an acknowledgment that, while even the possible rights of wife and child could not otherwise be aliened or divested, they could be disposed of “as provided in the Constitution.”
In Simpson v. Houston, 97 N. C., 346, Chief Justice Smith said: “ While the primary object of the exemption is to preserve a home for the insolvent and his, family, there is nothing in the enactments of the State or the United States * * * to indicate that the interdict put upon the creditor is to cease by the debtor’s transfer and leave the property at once exposed to sale under execution. * * * The value of what is assigned consists in the right to possess and enjoy it, as the assignor could, for the same term and under the same securities.” The doctrine announced in Adrian v. Shaw, supra, and reiterated when that case was again considered on rehearing (84 N. C., 832), as well as in Baker v. Leggett, 98 N. C., 304, was that while the homestead right was conferred for the benefit of residents, and might be abandoned by the removal of the occupant of the land from the State, if no right in favor of others had attached, yet when the right of homestead was conveyed in conformity to the requirement of the Constitution, the alienee acquired a vested right which could not be divested by any subsequent act of the alienor. The case of Ladd v. Byrd, 113 N. C., 472," is exactly in point. The Court in that case, after adverting to the recognition by the Court in Lowdermilk v. Corpening, 92 N. C., 333, and in Corpening v. Kincaid, 82 N. C., 202, of the right of the creditor, suing even upon an old debt, to favor the debtor by selling only the reversionary interest accruing after the expiration of the exemption, held expressly that the purchaser of the reversionary interest must show affirmatively, not only that the homesteader had died, but that there was no elongation of the exemption in favor of an infant child. •
The dictum announced in Fleming v. Graham, 110 N. C., *445374, was expressly so characterized in Vanstory v. Thornton, 112 N. C., 196, and the doctrine of Adrian v. Shaw upon the original and the rehearing, that the conveyance of a homesteader, with the joinder of his wife, passed the determinable- exemption attached to the land in the hands of the debtor, was reaffirmed. The same principle had been announced in unmistakable terms by Justice Mérrimos in Jones v. Britton, 102 N. C., 166, before the dictum in Fleming v. Graham was written, and before it was expressly held by the whole Court nemine dissentiente in Ladd v. Byrd, supra, that the right of the holder of the reversionary interest accrued, not upon the death of the homesteader and the failure of a minor child to set up any' claim, but upon a showing, in the assertion of such right, that there was no minor child;
While it is admitted that we are confronted by these direct authorities as to the effect of a conveyance by a homesteader and his wife, it is contended that a long line of decisions shall be overruled in order to avoid some quicksand that has never been encountered during the twenty-six years in which our exemption laws have been enforced. The case of Long v. Walker, 105 N. C., 90, is adverted to as one in which a previous ruling of the Court, in reference to our homestead law, was overruled. In that case the Court said (at page 107): “ The general policy of adhering to the declared opinions of the Court is subject to the limitation that inadvertent decisions should be overruled, unless they have been acted on for a long time and property has been bought by reason of the public faith in the stability of the principles decided in them.” The decision was then based upon an argument intended to show that the overruled case could not have become a rule under which property had vested. It is familiar learning that while it is safer generally to adhere to precedent, yet it is the duty .of a Court to overrule erroneous decisions when they operate perniciously, if no property *446rights have befen founded upon them, but to preserve them in their integrity, however erroneous, if they have become a rule of property under which contracts have been framed and titles acquired. 23 Am. and Eng. Enc., 28.
I do not concede that any case has ever arisen where it became necessary to decide whether a resident of North Carolina could acquire and dispose of more than one homestead, nor do I admit that a majority of the Court are committed to any theoretical opinion upon that question. When the point is properly presented, grave reasons may readily suggest themselves for standing by the long line of decisions, beginning with Adrian v. Shaw, filed in January, 1880. The most potent and serious of them is that during fourteen years homestead rights have been freely offered in the market on the faith of the stability of our decisions, and probably hundreds of purchasers have bought with an eye to the chances of life of the owners of homesteads and the probabilities as to minor children. A constitutional inhibition prevents a Court from divesting property out of one person in whom it is rightfully vested, and transferring the title to another by its decrees. The principle that underlies this fundamental provision of law makes it injustice, if not judicial robbery, on the part of the Court to arbitrarily so modify its decisions as to destroy titles which are valid under such overruled opinions.
But if hereafter some person should attempt to indulge in the luxury of acquiring a series of homesteads, though we have no judicial knowledge that any resident of the State has done so during the last twenty-six years, and should succeed in having them laid off in different counties to which he had migrated successively, innocent purchasers of such rights would receive hard measure under the new rule insisted on as correct. In this country, where it is deemed so essential to commercial prosperity that property of all kinds should pass freely from one to another, and, that in *447order to facilitate that object, no lien should attach to real estate that cannot be discovered by a diligent examination of public records, it would be startling to the legal profession and to dealers in real estate to announce that, after a careful searching of such records, a purchaser might in many instances be still unsafe, unless he should trace the proposed vendor, by the aid of detectives, through all of his wanderings in different counties of the State for a score of years, in order to ascertain whether the allotment of some other homestead to him in another county had disabled him from making a valid title to that offered for sale. It is always best, when supposititious cases are conjured up as an argument for disturbing settled principles, to wait till we reach the stile before attempting to jump it.
This Court, in a number of decisions heretofore rendered, has adverted to the fact that it is not safe to follow decisions of Courts of other States where no lien whatever attaches to the homestead in the hands of the person to whom it is allotted. I concur in the conclusions reached by my brother Bubwell in delivering the opinion of the Court.